Citation Nr: 1242216	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Medical and Regional Office Center (RO) 
in Wichita, Kansas



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a chronic musculoskeletal condition manifested by joint pain in the fingers of both hands, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for claimed type II diabetes mellitus.

5.  Entitlement to service connection for claimed hypertension.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served in the Navy Reserve and had active service from November 1990 to May 1991.  He was in the Persian Gulf from December 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO.

In July 2010, the Veteran requested a hearing; however, he withdrew this request in September 2010.  

Although the service connection claim involving the finger joints of both hands was developed and adjudicated as an original claim for service connection, a December 2003 Board decision denied service connection for a chronic musculoskeletal disability manifested by multiple joint pain, including as due to an undiagnosed illness.  

In his November 2008 claim, the Veteran explained that the earlier denial was for generalized joint pain and that the current claim was specifically limited to the finger joints of both hands.  

The December 2003 decision noted that the Veteran's finger joint complaints were considered as part of his overall joint complaints; therefore, the current issue was the subject of a prior final denial.  See 38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) (2012).

Now, in order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  For this reason, the Board recharacterized the issue as reflected on the title page. 

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds additional development is needed prior to the Board's adjudication of the claims.

The Veteran asserts that he received VA treatment since 1991 or 1992 and that these records contain pertinent evidence referable to his claims.  He also notes that not all of these records have been considered.  

The VA treatment records dating from 1992 to 2003 and from 2008 and 2009 have been associated with the claims file.  Thus, an attempt should be made to obtain copies of any outstanding records referable to VA treatment for the period from 2003 to 2008 and after 2009.  

The records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The RO must also provide the Veteran with appropriate notice that is consistent with Kent with regard to reopening the previously denied claim of service connection for joint pain involving the fingers.  

Under Kent, the Court held that, in the context of a claim to reopen on the basis of new and material evidence, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In providing this notice, the Veteran must also be informed of what constitutes new and material evidence. 

The failure to provide notice of what constitutes material evidence would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide the Veteran notice of a key element of the evidence necessary to substantiate his claim to reopen.  Id. at 10. 

Without such notice, the Veteran is deprived of an opportunity to participate in the adjudication process because he did not know what evidence was needed to reopen his claim.  Id.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should advise the Veteran of what evidence is needed to substantiate his petition to reopen his claim of service connection for a chronic finger pain, to include as due to an undiagnosed illness.  Apart from other requirements applicable under VCAA, the RO will comply with the Kent ruling, and advise the Veteran of the evidence and information necessary to reopen and substantiate the claim.  

2.  The RO should also take appropriate steps to obtain copies of any outstanding records referable to VA treatment rendered the Veteran for the period from August 2003 to January 2008 and after April 2009.  The records should be associated with the claims file.

The Veteran also should be notified that he may submit medical evidence or clinical records to support his claim.  

3.  After completing all indicated action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


